  Case 3:18-cv-00097-CDL-CHW Document 16 Filed 10/12/18 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF GEORGIA
                        ATHENS DIVISION

CHRISTOPHER WHEAT,                     :
    Plaintiff,                                      CIVIL ACTION NO.
                                       :
vs.                                               3:18-CV-0097-CDL-CHW
                                       :
DEAN THRASHER, et al.,
    Defendants.                        :

      DEFENDANTS’ PRE-ANSWER MOTION TO DISMISS AND
                     MOTION TO STAY

       COME NOW Defendants Thrasher, Harris, Mouton and Day, by and

through undersigned counsel and, pursuant to Rule 12 and Rule 41 of the

Federal Rules of Civil Procedure, file this Pre-Answer Motion to Dismiss,

showing the court the following:

       Plaintiff, a pro se inmate incarcerated in the Walton County Jail, filed

his Complaint on July 23, 2018, pursuant to 42 U.S.C § 1983, alleging

various claims about violation of his constitutional rights. (Doc. 1). As

amended and following frivolity review, the claims relate to a use of force

incident and subsequent disciplinary proceedings against the plaintiff. See

Doc. 6 (listing various claims).

       As discussed more fully in their supporting Brief, Plaintiff’s claims

should be dismissed on the ground of perjury and an attempted fraud on the



                                       1
  Case 3:18-cv-00097-CDL-CHW Document 16 Filed 10/12/18 Page 2 of 3




Court. Specifically, Plaintiff failed fully to disclose his somewhat extensive

litigation history. Additionally, the Plaintiff’s due process claims in regard

to disciplinary proceedings must be dismissed for lack of a physical injury.

      Finally, Defendants move to stay discovery until the Court resolves

this motion to dismiss.




                                Williams, Morris & Waymire, LLC

                                /s/ Jason Waymire
                                Jason C. Waymire
                                Georgia Bar No. 742602
                                Attorney for Defendants
Bldg. 400, Suite A
4330 South Lee Street
Buford, Georgia 30518
678-541-0790
678-541-0789
jason@wmwlaw.com




                                      2
  Case 3:18-cv-00097-CDL-CHW Document 16 Filed 10/12/18 Page 3 of 3




                     CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and

foregoing MOTION TO DISMISS and BRIEF IN SUPPORT upon all

parties by depositing a true copy in the United States Mail, proper postage

prepaid, addressed as follows:

                         Inmate Christopher Wheat
                            Walton County Jail
                         1425 S. Madison Avenue
                            Monroe, GA 30655

      This October 12, 2018.

                                 Williams, Morris & Waymire, LLC

                                 /s/ Jason Waymire
                                 Georgia Bar No. 742602
                                 Attorney for Defendants
Bldg. 400, Suite A
4330 South Lee Street
Buford, Georgia 30518
678-541-0790




                                      3
